Citation Nr: 0810709	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-30 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1975, 
from November 1990 to August 1991, and from June 2004 to 
April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The veteran also initiated an 
appeal of the denial of service connection for residuals of 
heatstroke but excluded this issue from his September 2006 
Substantive Appeal.  He appeared at a VA Travel Board hearing 
in August 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board has reviewed the evidence of record and finds this 
evidence to be inconclusive as to the etiology of the 
veteran's currently diagnosed bilateral hearing loss.  

In this regard, the Board notes that an audiogram from a 
February 1988 Army National Guard enlistment examination 
report indicates pure tone thresholds at 4000 Hertz for both 
ears in excess of 40 decibels, consistent with the criteria 
for a bilateral hearing loss disability under 38 C.F.R. 
§ 3.385.  The examiner, however, did not render a diagnosis 
but instead stated "note audiometric result."  No hearing 
loss testing was conducted at entry into the veteran's second 
period of active duty service, although an audiogram from an 
August 1991 outprocessing examination report reflects pure 
tone thresholds at or above 40 decibels at both the 3000 
Hertz and 4000 Hertz levels. 

The veteran underwent a VA audiological examination in July 
2005, with an examiner who reviewed the veteran's "medical 
records."  The examiner noted that the veteran's hearing 
loss "is as likely as not related to military service."  No 
rationale for this opinion was presented, however, and the 
examiner among other things did not comment on whether the 
veteran's hearing loss disability preexisted his second 
period of service or whether any worsening during that period 
of service represented anything other than a natural 
progression of the disorder.  See 38 C.F.R. § 3.306 (2007).  
A more thorough VA audiological examination is thus 
"necessary" under 38 U.S.C.A. § 5103A (d).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is first requested to provide an 
opinion as to whether the veteran's 
bilateral hearing loss disorder clearly 
and unmistakably preexisted his period of 
service beginning in November 1990.  If 
so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that this hearing 
loss was etiologically related to the 
veteran's first period of service.  If 
any hearing loss present in November 1990 
was not related to the first period of 
service, then the examiner should then 
provide an opinion as to whether such 
disorder clearly and unmistakably did not 
worsen during the second period of 
service, or during his third period of 
service in 2004 and 2005.  The examiner 
should further provide an opinion as to 
whether any worsening during service 
constituted only a natural progression of 
the disorder.  If a bilateral hearing 
loss disorder is not found to have 
clearly and unmistakably preexisted the 
period of service beginning in November 
1990, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that such disorder 
is etiologically related to the veteran's 
second period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
service connection for bilateral hearing 
loss should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

	(CONTINUED ON NEXT PAGE)




This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



